Citation Nr: 0415167	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  99-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for post traumatic stress disorder.  The veteran responded by 
filing an April 1998 Notice of Disagreement, and was sent an 
August 1999 Statement of the Case by the RO.  He then filed a 
September 1999 VA Form 9, perfecting his appeal of this 
issue.  

In an April 2001 decision, the Board found the veteran had 
submitted new and material evidence, and ordered his claim 
reopened for consideration on the merits.  His appeal was 
then remanded for a personal hearing before the Board.  
However, in a June 2001 written statement, the veteran 
withdrew his personal hearing request prior to any such 
hearing taking place; therefore, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has been presented establishing that 
the veteran experienced an event during service that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of himself or others, and has post 
traumatic stress disorder as a result.  


CONCLUSION OF LAW

The criteria for the award of service connection for post 
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

The veteran has claimed combat exposure during his service in 
Vietnam as a U.S. Marine.  According to his DD-214, the 
veteran was awarded the National Defense Service Medal, the 
Vietnam Campaign Medal, with device, and the Vietnam Service 
Medal, with one star; none of these medals, in and of itself, 
is indicative of combat service.  He served in Vietnam from 
November 1969 to August 1970, as a rifleman with Headquarters 
Company, Headquarters Battalion, 1st Marine Division.  
Overall, the evidence does not establish that the veteran 
served in combat.  Because the Board finds the veteran did 
not participate in combat, corroborative evidence must be 
presented of his claimed in-service stressors.  

The veteran has stated his memories of his Vietnam service 
are poor; however, he has reported combat participation, 
including perimeter defense and patrols.  He also stated that 
a fellow soldier, "Snyder", was killed when another Marine 
accidentally fired on his own unit.  In order to assist the 
veteran with the development of his claim, the RO requested 
unit records from the Marine Corps Historical Center.  Unit 
records from Headquarters, HQ Bttn., 1st Marine Div., do 
reflect enemy contact on several occasions, particularly in 
January and February 1970.  At that time, the unit was based 
in Da Nang.  Other military records indicate Lora Williams 
Snyder, a USMC corporal, was killed on April 29, 1970, in the 
Quang Nam Province, which includes Da Nang.  Cpl. Snyder died 
as a result of non-hostile accidental homicide.  

According to the U.S. Court of Appeals for Veterans Claims 
(Court), the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point the VA to, "independent evidence of the occurrence of 
a stressful event, [which] . . . .implies his personal 
exposure."  Pentecost v. Principi, 16 Vet. App.  124, 128-29 
(2002).  In the present case, the evidence of record verifies 
a number of the details offered by the veteran.  The deceased 
soldier, Cpl. Snyder, was a fellow Marine who was in the 
general vicinity of the veteran's duty station and died 
during the veteran's service period overseas in Vietnam.  
Additionally, the reports from the USMC Historical Center 
verify that some members of the veteran's company had 
occasional enemy contact.  Thus, in the present case, service 
department records generally support, and do not contradict, 
the claimant's reported stressors, and the Board accepts 
these events as true.  See Doran, supra.  

The Board next notes that the veteran has been diagnosed with 
post traumatic stress disorder on several occasions following 
service.  In April 1988, while hospitalized at a VA medical 
center for psychiatric treatment, the veteran was examined by 
a VA staff psychiatrist and a psychologist, both of whom 
diagnosed chronic and severe post traumatic stress disorder 
due to "exposure to trauma in combat in Republic of 
Vietnam."  More recently, he was diagnosed with chronic and 
severe post traumatic stress disorder by a VA clinical 
psychologist.  His history of combat participation in Vietnam 
was noted.  Finally, in March 1999, the veteran was examined 
by C.W., M.D., a private psychiatrist, as part of a VA 
independent medical examination and opinion.  Dr. W. noted 
the veteran's claimed stressors and diagnosed chronic post 
traumatic stress disorder.  Overall, the record contains 
several diagnoses of post traumatic stress disorder, rendered 
by competent medical experts and based on his reported in-
service stressors.  

In conclusion, the record contains corroborating evidence of 
an in-service stressor, as well as a current medical 
diagnosis of post traumatic stress disorder resulting from 
such a stressor.  Based on this evidence, and affording the 
veteran the benefit of the doubt, service connection for post 
traumatic stress disorder is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.  




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



